DETAILED ACTION

Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement(s) submitted by applicant on 02/18/2021 has/have been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. Form PTO-1449 signed and attached hereto.

Allowable Subject Matter

Claims 2, 6-7, 10, 12, 16-17, and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-5, 8-9, 11, 13-15 and 18-19, are rejected under 35 U.S.C. 103 as being unpatentable over Krishnaiah et al. (US Patent Application No. 20170063840) (Hereinafter Krishnaiah) in view Jhonson et al. (US Patent Application No. 20120278102) (Hereinafter Jhonson).

As per claims 1 and 11, Krishnaiah discloses a system and a computer-implemented method, comprising: 
at least one data processor (fig 7, para 103); and 
at least one memory storing instructions, which when executed by the at least one data processor (fig 7, para 103), result in operations comprising: 
tokenizing an electronic record to produce a plurality of tokens including a first token (para 58, the present disclosure optimizes the conventional tokenization scheme); 
determining whether a protected health information is included in the electronic record by at least (para 16, the consumer's sensitive financial information such as a real credit card number, an electronic “token” (hereinafter referred to as token for reasons of simplicity):  and 
in response to determining that the first token is not part of any one of the first plurality of expressions, determining, based on a blacklist of tokens known to comprise the protected health information, whether the first token comprises the protected health information (para 59, blacklist the old tokens, so that if the old tokens are ever attempted to be used, the transactions will be denied); and 
in response to determining that the first token comprises the protected health information (see Jhonson otherwise interpreted as tokenization of sensitive information), generating a de-identified electronic record by at least replacing the first token with a second token obfuscating the protected health information (para 59, automatically change or replace all the previously issued tokens to that identity platform without the end user (e.g., the user on the identity platform that has been breached) having to manually change his or her account information).
Krishnaiah does not explicitly discloses determining whether the first token is part of one of a first plurality of expressions, each of the first plurality of expressions known to include the protected health information. However, Jhonson discloses determining whether the first token (para 4, 102, 103, performs matching of input tokens to SNOMED CT concepts, Conventional electronic health record) is part of one of a first plurality of expressions, each of the first plurality of expressions known to include the protected health information(Abstract, para 16, Systemized Nomenclature of Medicine-Clinical Terms (SNOMED-CT) example of such a clinical terminology. The translation process enables the generation of both pre-coordinated and post-coordinated SNOMED CT concept expressions; para 102-103, a pointer for each individual word or token against the SNOMED CT concept within which it appears. This mechanism facilitates faster identification of the SNOMED CT concepts to match words in the input narrative) .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Krishnaiah and Jhonson. The motivation would have been to build the network that provide endpoint security solutions (both hardware and software based). 

As per claims 3 and 13, claims are rejected for the same reasons and motivation  as claims 1 and 11 above. In addition, Krishnaiah  discloses responding to an incorrect identification of the protected health information (para 16, protected health information interpreted as the consumer's sensitive financial information, Please also see Jhonson et al token) by at least updating the blacklist of tokens, the blacklist of tokens being updated by at least adding the first token to the black list of tokens or removing the first token from the blacklist of tokens (para 59, new token is issued if previous token is compromised and blacklists old token).

As per claims 4 and 14, claims are rejected for the same reasons and motivation as claims 1 and 11 above. In addition, Jhonson discloses wherein determining whether the first token comprises the protected health information further comprises assigning a part-of-speech to the first token (para 118, input tokens which represent Part of Speech tags that could legitimately sit within the noun phrase are added).

As per claims 5 and 15, claims are rejected for the same reasons and motivation as claims 1 and 11 above. In addition, Jhonson discloses responding to an incorrect identification of the protected health information by at least modifying the part-of-speech assigned to the first token, the part-of-speech assigned to the first token being modified by at least modifying a first part-of-speech tagging algorithm applied to assign the part-of-speech to the first token and/or changing the first part-of-speech tagging algorithm to a second part-of-speech tagging algorithm (para 118, input tokens which represent Part of Speech tags that could legitimately sit within the noun phrase are added).

As per claims 8 and 18, claims are rejected for the same reasons and motivation  as claims 1 and 11 above. In addition, Krishnaiah  discloses in response to determining that the first token comprises neither the protected health information nor a non-protected health information, generating the de-identified electronic record by at least replacing the first token with the second token obfuscating the protected health information (para 59, will automatically change or replace all the previously issued tokens).

As per claims 9 and 19, claims determining whether the first token comprises a non-protected health information by at least determining whether the first token is part of one of a second plurality of expressions, each of the second plurality of expressions known to exclude the protected health information (para 123, the Part of Speech tagging will have already identified tokens which are numeric values or sequences, the CLiX engine can identify which tokens have not already been used in an encoded item. The "left over" tokens are evaluated against parsing rules to identify whether they represent a numeric value) .

Conclusion

Please see the attached PTO-892 for the prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A SIDDIQI whose telephone number is (571)272-3976. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl G Colin can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD A SIDDIQI/Primary Examiner, Art Unit 2493